DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  3  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens, Sr. (11,253,735).
Regarding claim 3, Stevens, Sr. shows  A personal hydration system, comprising: curved body (188, 200) having a base and a rim (fig 1), the curved body being shaped to align with and fit over a user's mouth (fig 1), the base having a rearwardly extending tube (the tube on 200 in figure 3) formed in the curved body and centered on and extending rearwardly from the base of the curved body, and a downwardly extending tube (300) formed in -6- the curved body which is connected to the rearwardly extending tube to provide a passageway from the downwardly extending tube to the rearwardly extending tube, the rewardly extending tube and the downwardly extending tube being substantially perpendicular to each other ( element 300 is a straw that bends  at any angle col 4, line 50. Since tube 300 is disclosed to bend at any angle, it can be bent at a 90 degree angle and meet the claim limitation)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and  7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, Sr. (11,253,735) in view of Choi et al. (2003/0168470) .
Regarding claims 4 and 9,  Stevens, Sr. shows all aspects of the applicant’s invention as in claims 3 and 8, but fails to teach  a resilient nipple mounted to the rearwardly extending tube for the user to receive in the user's mouth.  
Choi et al. teaches a resilient nipple (44) that is also a bit actuated valve.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the bite actuated nipple of Choi et al to the end of the reward extending tube in the device of Stevens, Sr. in order to control the flow of fluid with the users mouth.
Regarding claim 5, Stevens, Sr. as modified above shows all aspects of the applicant’s invention as in claim 4, but fails to show  tubing attached to the downwardly extending tube and having a free end.  
Choi et al. teaches tubing (34) connected to the nipple that includes a fee end (32). End 32 is free before it is connected to the reservoir. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the tubing of Choi et al to the end of the downward extending tube in the device of Stevens, Sr. as modified above in order to allow the user to connect the device to a remote reservoir with ease.
Regarding claim 7, the above combination shows cords (130 Stevens) secured to the curved body and having a length sufficient to mount the cords to the user's ears.  

Regarding claim 8, Stevens, Sr teaches a personal hydration system, comprising: curved body (188, 200) having a base and a rim (fig 1), the curved body being shaped to align with and fit over a user's mouth (fig 1), the base having a rearwardly extending tube (the tube on 200 in figure 3)  formed in the curved body and centered on and extending rearwardly from the base of the curved body, and a downwardly extending tube (300) formed in the curved body which is connected to the rearwardly extending tube to provide a passageway from the downwardly extending tube to the rearwardly extending tube; and -7- the rewardly extending tube and the downwardly extending tube being substantially perpendicular to each other ( element 300 is a straw that bends  at any angle col 4, line 50. Since tube 300 is disclosed to bend at any angle, it can be bent at a 90 degree angle and meet the claim limitation)  and cords (130) secured to the curved body and having a length sufficient to mount the cords to the user's ears.  
But fails to disclose but fails to show  tubing attached to the downwardly extending tube the tube extending downwardly and having a free end.  
Choi et al. teaches tubing (34) connected to the nipple that includes a fee end (32). End 32 is free before it is connected to the reservoir. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the tubing of Choi et al to the end of the downward extending tube, and have it extend dowardly, in the device of Stevens, Sr. above in order to allow the user to connect the device to a remote reservoir with ease.
In the above combination, the curved body can be worn by the user with a respiratory mask positioned over the curved body with the external tubing extending downwardly and out from under the respiratory mask.



Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, Sr. (11,253,735) as modified by Choi et al. (2003/0168470), further in view of Vigoureux (10,220,984)
Regarding claims 6 and 11,  Stevens, Sr. as modified above shows all aspects of the applicant’s invention as in claims 5 and 10 as described above, but fails to teach  a beverage container; and an elastic cover for the beverage container having an aperture with the external tubing extending therethrough whereby the tubing free end is located in the beverage container.  
Vigoureux teaches a beverage container (200); and an elastic cover (120) for the beverage container having an aperture with an external tubing (112) extending therethrough. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect the free end of the tubing of the above combination, to the container with the elastic cover of  Vigoureux  in order to allow the user to get water from a container without spilling as taught by Vigoureux (col 7, line 26-27).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, Sr. (11,253,735) in view Hussey (5,582,187)  and of Choi et al. (2003/0168470) .
Regarding claim 1,  Stevens, Sr. shows  a personal hydration system, comprising: curved body (188, 200) having a base and a rim (fig 1), the curved body being shaped to align with and fit over a user's mouth (fig 1), the base having a rearwardly extending tube formed in the curved body (the tube on 200 in figure 3)  and centered on and extending rearwardly from the base of the curved body, and a downwardly extending tube (300) formed in the curved body which is connected to the rearwardly extending tube to provide a passageway from the downwardly extending tube to the rearwardly extending tube, the rewardly extending tube and the downwardly extending tube being substantially perpendicular to each other ( element 300 is a straw that bends  at any angle col 4, line 50. Since tube 300 is disclosed to bend at any angle, it can be bent at a 90 degree angle and meet the claim limitation), elastic cords (130) having a length sufficient to mount the cords to the user's ears, and one or more tightening barrels (fig 1) slidable on the cords to adjust the fit of the elastic cords to the user, 
but fails to disclose that the rim having a plurality of perforations around at least the lateral perimeter portions thereof, the elastic chords extending through the perforations in the rim of the curved body and a resilient nipple mounted to the rearwardly extending tube for the user to receive in the user's mouth; and external tubing attached to the downwardly extending tube and having a free end for positioning in a beverage.  
Hussey teaches a similar face mask the device that includes cords (36) secured to the curved body and having a length sufficient to mount the cords to the user's ears. The chords are secured through a  plurality of perforations around at least the lateral perimeter portions of the rim (fig 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a plurality of perforations to the rim of the curved body of Stevens, Sr, and have the chords be attached to those perforations, in order to make the chord to curved body interface stronger as well as to easily be able to replace the chords when they wear out.
The above combination still fails to teach a resilient nipple mounted to the rearwardly extending tube for the user to receive in the user's mouth; and external tubing attached to the downwardly extending tube and having a free end for positioning in a beverage.  
Choi et al. teaches a resilient nipple (44) that is also a bit actuated valve and tubing (34) connected to the nipple that includes a fee end (32). End 32 is free before it is connected to the reservoir.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the bite actuated nipple of Choi et al to the end of the reward extending tube in the device of Stevens, Sr. in order to control the flow of fluid with the users mouth.
additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the tubing of Choi et al to the end of the downward extending tube in the device of Stevens, Sr. as modified above in order to allow the user to connect the device to a remote reservoir with ease.
In the above combination, the curved body can be worn by the user with a respiratory mask positioned over the curved body with the external tubing extending downwardly and out from under the respiratory mask.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, Sr. (11,253,735) as modified by Hussey (5,582,187)  and Choi et al. (2003/0168470) above, further in view of Vigoureux (10,220,984)
Regarding claim 1,  Stevens, Sr. as modified above shows all aspects of the applicant’s invention as in claim 1 as described above, but fails to teach  a beverage container; and an elastic cover for the beverage container having an aperture with the external tubing extending therethrough whereby the tubing free end is located in the beverage container.  
Vigoureux teaches a beverage container (200); and an elastic cover (120) for the beverage container having an aperture with an external tubing (112) extending therethrough. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect the free end of the tubing of the above combination, to the container with the elastic cover of  Vigoureux  in order to allow the user to get water from a container without spilling as taught by Vigoureux (col 7, line 26-27).
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
The examiner notes that the Stevens reference teaches that tube 30o can bend at any angle. Therefore the tube can bend at a substantially perpendicular angle to the rewardly extending tube.
Additionally, the device of Stevens can be used under a respiratory mask. Respiratory masks are doubled up quite often.
The above rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        8/18/2022